DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 52-83 have been rejoined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not recite a substrate comprising coral or a coral derivative that has a specific fluid uptake capacity value of at least 75% or is characterized by having a contact angle value of less than 60 degrees; and that has a conical or pyramidal frustum shape with tapered sides at an angle of from 0.75 to about 4 degrees from a longitudinal axis along said solid substrate. The Applicant has submitted a sworn affidavit stating that the claimed tapered angle range provides the unexpected benefit of allowing the implant to initially be manually introduced into a hole in the patient, receive a final press fit tampering, and provide improved or significant advantages in terms of the characteristics/efficacy of the implant when compared to other tapered angles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANN SCHILLINGER/Primary Examiner, Art Unit 3774